DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.


EXAMINER’s AMENDMENT
 An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given during the examiner interview held on July 08, 2021 with Attorney Rachel L. Pearlman (Registration No. 71,888) (see 07/09/2021 Examiner Interview Summary).
Claims 1, 13, and 20 are changed to the following:

Claim 1, A computer-implemented method, comprising: 
obtaining, by one or more processors, from a computing resource of an administrator of a computing environment, a digital document defining parameters for utilization, by a user, of a portion of computing resources, selected from a group of computing resources comprising the computing environment, wherein the portion of the computing resources comprises physical infrastructure and software-defined infrastructure, wherein the physical infrastructure and software-defined infrastructure is provided as a service by the computing environment; 
generating, by the one or more processors, based on the digital document, parameters defining the portion of the computing resources and risk management rules reflecting guaranteed thresholds for utilization and performance of the portion of the computing resources defined in the digital document, wherein the generating parameters and defining risk management rules further comprises: 
defining, by the one or more processors, a scope of use for each computing resource of the portion of computing resources, based on the digital document, comprising: 
determining, by the one or more processors, dependencies between each computing resource and each other computing resource of the portion of the computing resources; 
defining, by the one or more processors, services executed by the user on the portion of the computing resources; and 
mapping, by the one or more processors, each service of the services to at least one computing resource of the portion of computing resources; 
implementing, by the one or more processors, the defined scopes in the parameters; 
defining, by the one or more processors, for each computing resource of the portion of computing resources, a risk profile, wherein the risk profile detects failures in the computing resource when implemented by the controller of the computing environment; and 
implementing, by the one or more processors, the defined risk profiles in the risk management rules; 

based on the configuring, locally monitoring, by the controller, operations from the portion of the computing resources by collecting data from the portion of the computing resources; 
determining, by the controller, that a failure defined by the risk management rules has occurred in the monitored portion of the computing resources; 
obtaining, by the one or more processors, from the controller, a notification of a failure in the monitored portion of the computing resources in violation of the risk management rules, wherein the notification comprises data logs from the portion of the computing resources; 
obtaining, by the one or more processors, from the controller, details of the failure comprising data collected by the controller; 
determining, by the one or more processors, from the data collected by the controller and the dependencies between each computing resource and each other computing resource, an extent of the failure and an impact of the failure, wherein determining the extent of the failure comprises conducting a fault-tree analysis based on the dependencies between each computing resource and each other computing resource of the portion of the computing resources, wherein the fault-tree analysis identifies one or more resources in the portion of the computing resources impacted by the failure; 
recovering, by the one or more processors, the one or more resources in the portion impacted by the failure, and
automatically tuning, by the one of more processors, the computing environment, based on determining the extended 

Claim 13,  A computer program product comprising: 
a computer readable storage medium readable by one or more processors and storing instructions for execution by the one or more processors for performing a method comprising: 
obtaining, by the one or more processors, from a computing resource of an administrator of a computing environment, a digital document defining parameters for utilization, by a user, of a portion of computing resources, selected from a group of computing resources comprising the computing environment, wherein the portion of the 
generating, by the one or more processors, based on the digital document, parameters defining the portion of the computing resources and risk management rules reflecting guaranteed thresholds for utilization and performance of the portion of the computing resources defined in the digital document, wherein the generating parameters and defining risk management rules further comprises: 
defining, by the one or more processors, a scope of use for each computing resource of the portion of computing resources, based on the digital document, comprising: 
determining, by the one or more processors, dependencies between each computing resource and each other computing resource of the portion of the computing resources; 
defining, by the one or more processors, services executed by the user on the portion of the computing resources; and 
mapping, by the one or more processors, each service of the services to at least one computing resource of the portion of computing resources; 
implementing, by the one or more processors, the defined scopes in the parameters; 
defining, by the one or more processors, for each computing resource of the portion of computing resources, a risk profile, wherein the risk profile detects failures in the computing resource when implemented by the controller of the computing environment; and 
implementing, by the one or more processors, the defined risk profiles in the risk management rules; 
configuring, by the one or more processors, a controller in the computing environment, wherein the controller comprises a resource that is local to the one or more processors, based on the parameters and the risk management rules to provide monitoring of the computing environment based on usage of the user of a portion of computing resources of the computing resources of the computing environment; 
based on the configuring, locally monitoring, by the controller, operations from the portion of the computing resources by collecting data from the portion of the computing resources; 
determining, by the controller, that a failure defined by the risk management rules has occurred in the monitored portion of the computing resources; 
obtaining, by the one or more processors, from the controller, a notification of a failure in the monitored portion of the computing resources in violation of the 
obtaining, by the one or more processors, from the controller, details of the failure comprising data collected by the controller; 
determining, by the one or more processors, from the data collected by the controller and the dependencies between each computing resource and each other computing resource, an extent of the failure and an impact of the failure, wherein determining the extent of the failure comprises conducting a fault-tree analysis based on the dependencies between each computing resource and each other computing resource of the portion of the computing resources, wherein the fault-tree analysis identifies one or more resources in the portion of the computing resources impacted by the failure; 
recovering, by the one or more processors, the one or more resources in the portion impacted by the failure; and 
automatically tuning, by the one of more processors, the computing environment, based on determining the extended 

Claim 20,  A system comprising: 
a memory; 
one or more processors in communication with the memory; and 
program instructions executable by the one or more processors via the memory to perform a method, the method comprising: 
obtaining, by the one or more processors, from a computing resource of an administrator of a computing environment, a digital document defining parameters for utilization, by a user, of a portion of computing resources, selected from a group of computing resources comprising the computing environment, wherein the portion of the computing resources comprises physical infrastructure and software-defined infrastructure, wherein the physical infrastructure and software-defined infrastructure is provided as a service by the computing environment; 
generating, by the one or more processors, based on the digital document, parameters defining the portion of the computing resources and risk management rules reflecting guaranteed thresholds for utilization and performance of the portion of the computing resources defined in the digital document, wherein the generating parameters and defining risk management rules further comprises: 
defining, by the one or more processors, a scope of use for each computing resource of the portion of computing resources, based on the digital document, comprising: 

defining, by the one or more processors, services executed by the user on the portion of the computing resources; and 
mapping, by the one or more processors, each service of the services to at least one computing resource of the portion of computing resources; 
implementing, by the one or more processors, the defined scopes in the parameters; 
defining, by the one or more processors, for each computing resource of the portion of computing resources, a risk profile, wherein the risk profile detects failures in the computing resource when implemented by the controller of the computing environment; and 
implementing, by the one or more processors, the defined risk profiles in the risk management rules; 
configuring, by the one or more processors, a controller in the computing environment, wherein the controller comprises a resource that is local to the one or more processors, based on the parameters and the risk management rules to provide monitoring of the computing environment based on usage of the user of a portion of computing resources of the computing resources of the computing environment;
based on the configuring, locally monitoring, by the controller, operations from the portion of the computing resources by collecting data from the portion of the computing resources;
determining, by the controller, that a failure defined by the risk management rules has occurred in the monitored portion of the computing resources;
obtaining, by the one or more processors, from the controller, a notification of a failure in the monitored portion of the computing resources in violation of the risk management rules, wherein the notification comprises data logs from the portion of the computing resources;
obtaining, by the one or more processors, from the controller, details of the failure comprising data collected by the controller;
determining, by the one or more processors, from the data collected by the controller and the dependencies between each computing resource and each other computing resource, an extent of the failure and an impact of the failure, wherein determining the extent of the failure comprises conducting a fault-tree analysis based on the dependencies between each computing resource and each other computing resource of the portion of the computing resources, 
recovering, by the one or more processors, the one or more resources in the portion impacted by the failure; and 
automatically tuning, by the one of more processors, the computing environment, based on determining the extended 


This is the Communication in response to the Amendment filed on June 29, 2021 for Application, title: “Automation And Validation Of Insurance Claims For Infrastructure Risks And Failures In Multi-Processor Computing Environments”.


Status of the Claims
Claims 1-20 were pending.  By the 06/29/2021 Response, claims 1, 13, and 20 have been amended, and no claim has been added or cancelled.  Accordingly, Claims 1-20 remain pending in this application and have been examined.


Priority
This application is a CON of US Patent Application No. 15/334,762, filed on 10/26/2016 (Patented No. 10,332,212).  For the purpose of examination, the 10/26/2016 is considered to be the effective filing date.

Terminal Disclaimer
The terminal disclaimer filed on 06/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,332,212 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-20 are pending in this application, all pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:

The Examiner finds that the amended claims qualify as patent eligible subject matter per the 2019 Revised PEG.  More specifically, the amended claims provide an improved method of monitoring resources in a cloud computing environment, generating a framework to find a fault, determining the fault, addressing the fault, and automatically tuning the computing environment to avoid such faults in the future based on determining the extended and the impact of the failure.  In summary, the claims did involve an abstract idea, such as managing insurance, but the amended claims made on 06/29/2021 and the above Examiner’s Amendment viewed in combination integrate the abstract idea into a practical application and are significantly more.  Therefore, the 101 rejection is withdrawn.

Claims 1-20 are pending in the application.  The closest prior arts, Guyan (US PAT. No. 7,617,240 B2), Harris (US PUB. No. 2012/0271660 A1), and Kruglick (US PUB. No. 2014/0032249 A1), individually or in combination do not teach each and every elements of the claims.  An updated search did not identify any reference that would disclose the claimed invention, or could be reasonable to combine with the prior arts.  Therefore, the 103 rejection is withdrawn.
The closest Non-Patent Literatures (NPL) search report did not indicate a reference that teach or render obvious each and every elements of the claims (see Dialog NPL Search Report, dated 09/11/2021).
For these reasons, independent claims 1, 13, and 20 are allowed over the prior arts of record.  Dependent claims 2-12 and 14-19 also allowed because of their dependency on their independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697